IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-31077
                          Conference Calendar



CHARLES J. TAYLOR,

                                           Plaintiff-Appellant,

versus

BARON KAYLO; BRENT LEMOINE;
BYRON TATE; RICHARD L. STALDER;
JOHNNY CREED,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 00-CV-1502
                       - - - - - - - - - -
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Charles J. Taylor, Louisiana prisoner # 342777, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

complaint as frivolous.     See 28 U.S.C. § 1915(e)(2)(B)(i).   As

the basis of his complaint, Taylor argues that on November 1,

1999, prison officials failed to provide him with the diet food

tray prescribed by the prison doctor.    When he did not receive

the proper meal, he called or “hollered” at the prison guard to

inform him of the oversight.    Taylor alleged that as a result of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-31077
                               -2-

the incident the prison guard filed a rule violation report, and

Taylor received 10 days in isolation.    He does not indicate

whether he eventually received the proper meal on November 1,

1999.

     Although Taylor may not have received the proper food tray

on this one occasion, he does not state a constitutional claim

under the Eighth Amendment, because missing one meal does not

rise to the level of a cognizable constitutional injury.     See

Palmer v. Johnson, 193 F.3d 346, 352 (5th Cir. 1999).    Nor has he

alleged that a one-day deviation from his dietary plan caused him

to suffer any adverse physical effects.    See Berry v. Brady, 192

F.3d 504, 507 (5th Cir. 1999).   Furthermore, the fact that Taylor

was placed in isolation for ten days does not implicate a

protected liberty interest or constitutional claim.     See Harper

v. Showers, 174 F.3d 716, 719 (5th Cir. 1999); Luken v. Scott, 71

F.3d 192, 193 (5th Cir. 1995).   The district court did not abuse

its discretion when it dismissed his complaint as frivolous.       See

Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998).

     In addition to reasserting the underlying merits of his

complaint, Taylor argues that (1) the district court overlooked

his motion to amend the complaint; (2) the district court

violated 28 U.S.C. § 1337 when it denied his various motions;

(3) the district court erred when it granted summary judgment

without ruling on his motion to compel discovery; (4) the

defendants and the district court did not conduct an

investigation; (5) the sentence he received was excessive; and

(6) the district court overlooked a host of cases, laws, and
                           No. 00-31077
                                -3-

prison policies when it rendered its decision.    Taylor’s

arguments are conclusional and frivolous.     See Al-Ra’id v. Ingle,

69 F.3d 28, 32 (5th Cir. 1995) (conclusional assertions

insufficient to maintain civil rights claim).    He fails to

explain how the district court’s alleged oversights would cure

his complaint’s fundamental flaw, i.e. he has failed to raise a

cognizable constitutional claim based on the alleged deprivation

of one meal and ten days in solitary confinement.    See Palmer,

193 F.3d at 352; Harper, 174 F.3d at 719.

     Taylor already has accumulated two strikes under 28 U.S.C.

§ 1915(g).   See Taylor v. Kaylo, No. 00-31075 (5th Cir. Feb. 14,

2001)(unpublished).   This court’s dismissal of his appeal as

frivolous and the district court’s dismissal of his complaint as

frivolous count as strikes.   He now has at least three strikes

for purposes of § 1915 and is prohibited from proceeding IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is in imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g); Carson v.

Johnson, 112 F.3d 818, 819 (5th Cir. 1997).

     DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.